               Case 2:19-cv-01682-RSM Document 23 Filed 09/30/20 Page 1 of 6



 1
                                                                    The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                              AT SEATTLE
10   JOHN THEISS,                                         No. 2:19-cv-01682 RSM
11                  Plaintiff,                            STIPULATED MOTION TO CONTINUE
                                                          TRIAL DATE AND RELATED PRETRIAL
12          vs.                                           DATES
13   SAN JUAN CONSTRUCTION, INC., a                       NOTE ON MOTION CALENDAR:
     Colorado corporation,                                September 29, 2020
14
                    Defendant.
15

16

17
                           I. INTRODUCTION AND RELIEF REQUESTED
18

19          The Parties, by and through their attorneys of record, hereby submit this Stipulated Motion

20   to Continue Trial Date and Related Pretrial Deadlines. The Parties jointly request an Order
21   continuing the current April 19, 2021 trial date until July 19, 2021, or as close a date thereto as the
22
     Court’s schedule permits. The Parties additionally request that all pretrial deadlines be extended
23
     as set forth below. This is the first request for a continuance of trial in this case, and is requested
24
     for good cause as set forth below.
25

26



      STIPULATED MOTION TO CONTINUE                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
      TRIAL DATE AND RELATED PRETRIAL                                                                   P.C.
      DATES - 1                                           1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      (No. 2:19-cv-01682 RSM)                                     Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:19-cv-01682-RSM Document 23 Filed 09/30/20 Page 2 of 6



 1                                    II. STATEMENT OF FACTS
 2                  1.      Basis for Continuance
 3
            After the Court denied Defendant’s motion to transfer venue, the Parties engaged in
 4
     extended settlement discussions and scheduled a mediation to be conducted in early Spring 2020
 5
     in Seattle. With the onset of the COVID-19 pandemic, the mediation was postponed by Defendant
 6

 7   with the hope that the pandemic would be sufficiently brief to allow an in-person mediation and

 8   related travel. The Parties have now returned to the negotiating table, and have rescheduled their

 9   mediation, which is to be conducted by Judge William Downing (Ret.) in October or November.
10
     Both Parties believe the prospects for settlement will be enhanced if neither side is first compelled
11
     to incur the expense and other burdens associated with discovery. The Parties have therefore
12
     provisionally agreed to delay conducting discovery until after the mediation has been conducted.
13
     However, if the mediation is not successful, the Parties believe that each will be unable to timely
14

15   complete discovery and prepare for the trial that is currently scheduled for April 2021. Moreover,

16   the Parties are mindful that the Court is itself challenged by the COVID-19 pandemic, and that it
17   is unlikely a civil trial can be conducted in April 2021 in any event. The Parties therefore believe
18
     the interests of justice and judicial economy are best served by delaying the trial date by
19
     approximately 90 days, and by otherwise facilitating the Parties’ efforts to resolve their dispute by
20
     mediation and without further burdening the Court. The Parties therefore join in respectfully
21

22   asking the Court to postpone the April 2021 bench trial date and all associated litigation calendar

23   deadlines by approximately 90 days as set forth in the proposed schedule below. The parties

24   believe and ask the Court to find that such a delay is in the interest of justice and is being sought
25   for good cause.
26
            The Parties have not previously asked the Court for any extension or modification to the

      STIPULATED MOTION TO CONTINUE              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      TRIAL DATE AND RELATED PRETRIAL                   1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      DATES - 2                                                 Phone: 206-693-7057 | Fax: 206-693-7058
      (No. 2:19-cv-01682 RSM)
              Case 2:19-cv-01682-RSM Document 23 Filed 09/30/20 Page 3 of 6



 1   trial calendar in this matter, and are confident that no further delay will be required or requested.
 2                  2.      Request for Continuance
 3
            Based on the facts and circumstances described above, the Parties, through their respective
 4
     counsel of record, hereby move the Court for an order as follows:
 5
            The trial date and related pre-trial deadlines shall be extended as set forth below:
 6

 7     Deadline                                        Current Date             Proposed New Date
 8     Disclosure of expert testimony                  October 21, 2020         January 19, 2021
 9                                                     November 20, 2020
       Deadline for filing motions related to                                   February 18, 2021
       discovery
10
       Discovery completed by                          December 21, 2020        March 21, 2021
11
       Dispositive motions deadline                    January 19, 2021         April 19, 2021
12
       Mediation per LCR 39.1                          March 5, 2021            June 3, 2021
13
       Motion in limine deadline                       March 22, 2021           June 20, 2021
14
       Agreed pretrial order due                       April 7, 2021            July 6, 2021
15
       Trial briefs/proposed findings and              April 14, 2021           July 13, 2021
16
       conclusions/trial exhibits
17
       Trial Date                                      April 19, 2021           July19, 2021
18

19                                     I.       LEGAL AUTHORITY
20
            Under Fed.R.Civ.P. 16, the case schedule may be extended where good cause exists and
21
     the delay is not caused by the carelessness or less than reasonably diligent action by moving
22
     counsel. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992). Here, the Parties
23
     were actively litigating this matter until they mutually agreed to a time-out solely as a result of the
24

25   COVID-19 pandemic. If not for the pandemic, the parties would either have settled this case in

26   April 2020 or would immediately have conducted discovery if the mediation did not result in a


      STIPULATED MOTION TO CONTINUE               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      TRIAL DATE AND RELATED PRETRIAL                    1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      DATES - 3                                                  Phone: 206-693-7057 | Fax: 206-693-7058
      (No. 2:19-cv-01682 RSM)
              Case 2:19-cv-01682-RSM Document 23 Filed 09/30/20 Page 4 of 6



 1   settlement. The Parties are now ready to return their attentions to this matter, but desire additional
 2   time in which to determine whether a negotiated settlement may relieve the Parties and the Court
 3
     from further expense and burdens associated with continued litigation.
 4
                                           II.     CONCLUSION
 5
            For the above reasons, the Parties jointly request that the Court continue the trial date to
 6

 7   July 19, 2021 or as soon thereafter as the Court has available, and to continue the related pre-trial

 8   deadlines as set forth above.

 9          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10

11
      ARETE LAW GROUP PLLC                              OGLETREE, DEAKINS, NASH, SMOAK &
12                                                      STEWART, P.C.

13    /s/ Denise L. Ashbaugh          ____              /s/ Laurence A. Shapero________________
      Denise L. Ashbaugh, WSBA No. 28512                Laurence A. Shapero, WSBA No. 31301
14
      Jonah O. Harrison, WSBA No. 34576                 Ogletree, Deakins, Nash, Smoak & Stewart,
15    Arete Law Group PLLC                              P.C.
      1218 Third Avenue, Suite 2100                     1201 Third Avenue, Suite 5150
16    Seattle, WA 98101                                 Seattle, WA 98101
      Phone: 206-428-3250                               Phone: 206-693-7057
17    Fax: 206-428-3251                                 Fax: 206-693-7058
      Email: jharrison@aretelaw.com                     Email: laurence.shapero@ogletree.com
18
             dashbaugh@aretelaw.com
19                                                      Michelle B. Muhleisen, Pro Hac Vice
      Attorneys for Plaintiff                           Ogletree, Deakins, Nash, Smoak & Stewart
20                                                      2000 South Colorado Boulevard
                                                        Tower Three, Suite 900
21                                                      Denver, CO 80222
22                                                      Phone: 303-764-6825
                                                        Email: michelle.muhleisen@ogletree.com
23
                                                        Attorneys for Defendant
24

25

26


      STIPULATED MOTION TO CONTINUE               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      TRIAL DATE AND RELATED PRETRIAL                    1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      DATES - 4                                                  Phone: 206-693-7057 | Fax: 206-693-7058
      (No. 2:19-cv-01682 RSM)
            Case 2:19-cv-01682-RSM Document 23 Filed 09/30/20 Page 5 of 6



 1                                              ORDER
 2        Pursuant to the above stipulation, it is hereby ORDERED that:
 3
          1. The Stipulation for a trial continuance is GRANTED.
 4

 5        2. The trial in this matter shall be set for July19, 2021.

 6        3. The following case schedule deadlines are continued as follows:
 7

 8    Deadline                                       Current Date            Proposed New Date

 9    Disclosure of expert testimony                 October 21, 2020        January 19, 2021

10    Deadline for filing motions related to         November 20, 2020       February 18, 2021
      discovery
11
      Discovery completed by                         December 21, 2020       March 21, 2021
12
      Dispositive motions deadline                   January 19, 2021       April 19, 2021
13
      Mediation per LCR 39.1                         March 5, 2021           June 3, 2021
14
      Motion in limine deadline                      March 22, 2021          June 20, 2021
15
      Agreed pretrial order due                      April 7, 2021          July 6, 2021
16
      Trial briefs/proposed findings and             April 14, 2021          July 13, 2021
17
      conclusions/trial exhibits
18    Trial Date                                     April 19, 2021         July19, 2021
19

20
          IT IS SO ORDERED
21
          DATED this 30th day of September, 2020.
22

23

24

25
                                                 RICARDO S. MARTINEZ
26                                               CHIEF UNITED STATES DISTRICT JUDGE

     STIPULATED MOTION TO CONTINUE             OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     TRIAL DATE AND RELATED PRETRIAL                  1201 Third Avenue, Suite 5150 | Seattle, WA 98101
     DATES - 5                                                Phone: 206-693-7057 | Fax: 206-693-7058
     (No. 2:19-cv-01682 RSM)
              Case 2:19-cv-01682-RSM Document 23 Filed 09/30/20 Page 6 of 6



 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that on September 29, 2020 I caused to be electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4

 5   to all parties registered on the CM/ECF system. All other parties (if any) shall be served in

 6   accordance with the Federal Rules of Civil Procedure.
 7                                                        /s/Denise A. Campbell
 8                                                        Denise A. Campbell, Practice Assistant

 9

10
                                                                                                44344983.1
11

12
                                                                                                44400980.1
13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATED MOTION TO CONTINUE             OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      TRIAL DATE AND RELATED PRETRIAL                  1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      DATES - 6                                                Phone: 206-693-7057 | Fax: 206-693-7058
      (No. 2:19-cv-01682 RSM)
